Citation Nr: 1827379	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  12-27 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The appellant served on active duty in the Army from April 1971 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board remanded this matter in October 2016.  A Supplemental Statement of the Case (SSOC) was issued in June 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

I.  Background

The appellant seeks service connection for a left knee disability on the theory that he aggravated a pre-existing left knee disorder during active service.

Service treatment records include October 1970 pre-induction Reports of Medical Examination and History.  Under the summary of defects and diagnoses, the examiner noted torn ligaments of the left knee, with pain and swelling.  X-ray examination of the knee was negative.  At the time of separation, the Reports of Medical Examination and History were negative for any left knee complaints; the examiner noted that there were no significant medical problems while on active duty.

In pertinent part, the post-service record on appeal includes an April 2010 emergency note from Oconee Medical Center which indicates that the appellant presented with left knee pain and swelling.  He reported that his symptoms began gradually, one week prior.  The assessment was gouty arthritis.

In a Statement in Support of Claim received in January 2012, the appellant reported that he injured his left knee during training at Fort Jackson, South Carolina, and was seen by the base doctor.  He twisted his left knee and experienced torn ligaments.  In a statement received in March 2012, he reported that he had knee problems from high school sports.  He injured both knees during basic training.  The pain has become increasingly severe over the years and he has missed work as a result.  Fluids have been drawn from his left knee.  Both knees swell and cause severe pain.

A statement from K.H. was received in March 2012.  K.H. has observed the appellant experience problems with his knees since they began living together in 1978.  A statement from C.M., received in March 2012, notes that the appellant injured his knees playing football and has complained about knee pain on many occasions following separation.  A statement from L.G. received in March 2012, notes that he has known the appellant since 1972 and that the appellant has complained to him about knee pain since separation.

A VA medical opinion was obtained in May 2012.  The claims file was reviewed.  The examiner opined that it was less likely than not that the appellant's pre-existing left knee disorder was aggravated by his active service because service treatment records were negative for knee complaints or observations and there was a diagnosis of gouty arthritis following a 41-year lapse in treatment records.

In his substantive appeal, received in October 2012, the appellant reported that, during his four months of active duty, he ran, crawled, climbed, squatted, and exercised.  He reported that he was in the hospital for two weeks following a left knee injury and then was released from active duty.  He conceded that he had injured his left knee prior to active duty, but contended that such had been aggravated by his basic training.  He endorsed a continuity of symptomatology, reporting that his left knee has continued to cause him problems since separation.  He experiences swelling, aching, difficulty walking, and constant pain.

A February 2013 imaging study of the left knee revealed degenerative change.

The Board remanded this matter in October 2016, to afford the appellant an adequate examination because the April 2012 VA medical opinion was based upon a lack of continuity of treatment, without considering the appellant's competent lay reports of symptomatology.  The remand also directed the AOJ to request clarification from the appellant as to whether he wished VA to attempt to obtain any additional private medical records and when his reported hospitalization took place.  Updated VA treatment records were to be associated with the claims file.  

A review of the record shows that the RO has substantially complied with all remand instructions, aside from the deficiencies in the January 2017 contracted examination report, as discussed infra.  The appellant and his representative have not contended otherwise.  Stegall v. West, 11 Vet. App. 268 (1998).

The appellant was afforded a contracted examination in January 2017.  The claims file was reviewed.  He was diagnosed with left knee replacement with residual scar.  The examiner noted that the appellant was on active duty for approximately four months.  He reported a sports-related left knee injury and pain which began in 1969, when hit from behind during a football game.  He was drafted into the Army in 1971, but the pain got worse while in service.  He eventually underwent left knee replacement in 2013 or 2014.  Such surgery improved his left knee pain, but he reportedly needs surgery in the right knee.  The examiner stated that the claims file was negative for left knee treatment between 1971 and 2012.  Thus, the examiner opined that the appellant's left knee disorder clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service event, injury, or illness.  

A February 2017 completed Request for Information states that a search for hospital records between April 1971 and August 1971 regarding left knee treatment yielded negative results.  The appellant was notified of the AOJ's determination that clinical records regarding left knee injury at the Moncrief Army Hospital were unavailable, and was provided detail of the efforts undertaken.



II.  Reasons for Remand

The Federal Circuit has held that a medical opinion which relies on the absence of contemporaneous medical evidence, and fails to consider whether lay statements present sufficient support of the etiology of the claimed disability, is inadequate.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

However, the rationale offered by the January 2017 contracted examiner is primarily based upon the absence of treatment between separation and 2010, as was the inadequate April 2012 VA medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Stegall v. West, 11 Vet. App. 268 (1998) (compliance with remand directives by the originating agency is not optional or discretionary.  The Board errs as a matter of law when it fails to ensure remand compliance).

Thus, upon remand, a medical opinion regarding the nature and etiology of the appellant's left knee disability should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Associate any and all outstanding VA medical records with the claims file.

2.  Obtain an addendum medical opinion from an appropriate clinician regarding the etiology of the appellant's left knee disability.  Access to the claims file must be provided to the clinician for review.

The examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the Veteran's preservice left knee disability was aggravated beyond its natural progression during active service.  In providing this opinion, the clinician must specifically consider (a) the appellant's assertions that the rigors of basic training (such as running, crawling, and other strenuous physical training) aggravated his preexisting left knee disability; and (b) the competent lay statements referenced above regarding continuity of symptomatology.

The examiner is informed that the U.S. Court of Appeals for the Federal Circuit has held that a medical opinion which relies on the absence of contemporaneous medical evidence, and fails to consider whether lay statements present sufficient support of the etiology of the claimed disability, is inadequate.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the benefits sought on appeal remain denied, a Supplemental Statement of the Case must be provided to the appellant and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



